808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.David A. GARRAGHTY, Warden;  Mary Davis;  Dorothy Cook;Sergeant Haily;  Officer Sing;  Officer Newcomb,Defendants-Appellees.
No. 86-7235.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1986.Decided Dec. 18, 1986.

Before PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
Ronald Graham, appellant pro se.
Mark Ralph Davis, Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from the order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Graham v. Garraghty, C/A No. 85-0941-R (E.D.VA., August 4, 1986).


2
AFFIRMED.